Exhibit 10.1

AMENDMENT TO THE

EQUITY RESIDENTIAL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The undersigned, does hereby approve, for and on behalf of Equity Residential
(the “Company”), the following amendments to the Equity Residential Supplemental
Executive Retirement Plan (the “SERP”):

Premises

a. The Company maintains the SERP.

b. Section 10.1 of the SERP provides that the SERP may be amended in the sole
discretion of the Company.

c. The Company wishes to amend the SERP to provide that distributions may be
accelerated pursuant to a domestic relations order.

Amendments

The Equity Residential Supplemental Executive Retirement Plan is amended as
follows:

1. Section 11.2 is amended, effective May 1, 2010, to add the following at the
end of the existing Section:

“Notwithstanding the foregoing, a domestic relations order, as defined in Code
Section 414(p)(1)(B), may provide that a Participant’s rights with respect to
all or a part of the Participant’s Account are transferred to a alternate payee.
Such domestic relations order may provide that payments to the alternate payee
will be accelerated and that such payments will be paid in a different form than
the form elected by the Participant, so long as the form is permitted by the
Plan”

The foregoing actions are taken with the understanding that such actions are
consistent with the intentions of the Company.

Date: April 30, 2010

 

/s/

 

Catherine Carraway

 

Catherine Carraway

 

1st Vice President, HR Operations